 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10                                                         CASE NO. MS19-0106JLR
            In re MADIHA MINER.
11                                                         ORDER

12

13

14

15          Plaintiff Madiha Miner frequently files civil complaints and other papers with the

16   United States District Court for the Western District of Washington. On August 14,

17   2019, the court declared Ms. Miner to be a vexatious litigant (see Vexatious Litigant

18   Order (Dkt. # 1), Ex. A) and imposed standing litigation restrictions on her (Standing

19   Litig. Restrictions (Dkt. # 1) at 1-3). Those standing litigation restrictions provide:

20          If the court determines that the pro se complaint meets the requirements of
            Federal Rule of Civil Procedure 8, then the court will direct the clerk to
21          assign a civil case number to the complaint and to issue summons. If the
            complaint does not meet the requirements of Rule 8, the court will enter an
22          order declining to treat the case as a civil action.


     ORDER - 1
 1
     (Id. at 2.)
 2
             The court entered the vexatious litigant order against Ms. Miner in Miner v. Social
 3
     Security Administration, No. C19-0821JLR, which had been consolidated with Miner v.
 4
     King County Housing Authority Section 8, No. C19-0822JLR. (See Vexatious Litig.
 5
     Order at 5-11.) In that order, the court noted that, in addition to the filings in
 6
     C19-0821JLR and C19-0822JLR, Ms. Miner had outstanding complaints pending before
 7
     the court in the following cases: Miner v. Kanner, No. C19-1047JLR; Miner v. United
 8
     States Federal Government, No. C19-1048JLR; Miner v. King County Superior Court,
 9
     No. C19-1049JLR; and Miner v. Property Concepts, Inc., No. C19-1128JLR. (Id. at 10-
10
     11.) The court directed the Clerk to file those complaints (and any future pro se
11
     complaints from Ms. Miner) under the current miscellaneous case number, No.
12
     MS19-0106JLR. (See id. at 14.) Those four complaints are currently before the court
13
     (Miner v. Kanner Compl. (Dkt. # 2); Miner v. U.S. Fed. Gov’t Compl. (Dkt. # 3); Miner
14
     v. King Cty. Super. Ct. Compl. (Dkt. # 4); Miner v. Prop. Concepts, Inc. Compl.
15
     (Dkt. # 5)), and the court considers them in turn under the terms of its standing litigation
16
     restrictions against Ms. Miner. 1
17

18
             1
               The titles that Ms. Miner used for her initial case filings are not accurate or easy to
19   follow. For example, in Miner v. Property Concepts, Inc., Ms. Miner filed multiple documents
     labeled as her “Complaint” under the same docket number. (See Miner v. Prop. Concepts, Inc.
20   Compl. at 1-3.) As another example, Ms. Miner improperly titled her filing in Miner v. United
     States Federal Government as her “Amended Complaint” even though there was no complaint to
     amend. (See, e.g., Miner v. U.S. Fed. Gov’t Compl. at 1.) For purposes of this order, the court
21
     construes Ms. Miner’s initial filings in each of these four cases and any attachments to those
     filings as her complaint, regardless of the label that Ms. Miner affixed to the filings or
22   attachments.


     ORDER - 2
 1          In Miner v. Kanner, Ms. Miner filed a confusing, conclusory narrative statement

 2   alleging various acts of cyber harassment and discrimination against an assortment of

 3   entities. (See Miner v. Kanner Compl. at 9-13.) Ms. Miner appears to claim that she

 4   attempted to raise these harassment and discrimination claims in the state and federal

 5   courts but was unable to do so successfully because of unspecified acts of prosecutorial

 6   misconduct by the King County Prosecutor’s Office and judicial bias from this court.

 7   (See id. at 12-13.) Ms. Miner filed many of the same allegations in Miner v. United

 8   States Federal Government (see Miner v. U.S. Fed. Gov’t Compl. at 1-5), but added

 9   additional conclusory and nonsensical allegations that the federal government was

10   harassing her and her family members (see id. at 6-11). The complaint in Miner v. King

11   County Superior Court is a one-page document that states that Ms. Miner would like all

12   her cases moved to the “United States District Court in Seattle” because there has been

13   “fraudulent activity” and “a lot of bias” in those cases. (See Miner v. King Cty. Super. Ct.

14   Compl.) Finally, in Miner v. Property Concepts, Inc., Ms. Miner essentially re-filed her

15   one-page complaint in Miner v. King County Superior Court under a different case

16   caption (see Miner v. Prop. Concepts, Inc. Compl. at 3) and filed duplicate copies of

17   another one-page complaint that alleges conclusory claims of housing discrimination

18   against a property management company that has purportedly refused to respond to Ms.

19   Miner’s requests to have a service animal at her home (see id. at 1-2, 4).

20          Having reviewed Ms. Miner’s proposed complaints and pursuant to the court’s

21   standing litigation restrictions, the court declines to treat Ms. Miner’s proposed

22   complaints as commencing a civil action because she has failed to comply with the notice


     ORDER - 3
 1   pleading requirements of Federal Rule of Civil Procedure 8(a). The court DIRECTS the

 2   clerk not to calendar, take any other action, or file any further pleading in these matters

 3   other than a notice of appeal.

 4          Dated this 10th day of September, 2019.

 5

 6                                                     A
                                                       JAMES L. ROBART
 7
                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
